Perlin, C.J. This matter coming to be heard on the joint stipulation of the parties, and the Court being fully advised in the premises; IT IS HEREBY ORDERED: 1. That claimant shall be awarded the sum of $5,215.80 in full satisfaction of all claims against the State of Illinois resulting from his suspension from the Illinois State Police; 2. That claimant is herewith authorized to pay into the Illinois State Retirement System an amount equal to 8% of the back salary he would have received had he worked from the date of July 3, 1962, through April 24, 1967; 3. That the Illinois State Retirement System shall accept said payment, and retroactively award claimant a pension commensurate with the amount of his total payment into the retirement fund.